DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramdane et al. (herein Ramdane) (US PG Pub 2013/0343927) in view of Sekiguchi et al. (herein Sekiguchi) (US 6,603,787).Regarding Claim 1:In Figures 4-6, Ramdane discloses an electric motor system, comprising: a drive shaft (15) which rotates a load (compressor wheel 11); and a plurality of bearingless motors (30, 40, 50, no bearings are disclosed for the motor 30 while radial magnetic bearings 40, 50 are disclosed to be similar to bearingless motors 140, 150 as described in paragraphs [0068]-[0069] and so are also considered bearingless motors) arranged next to each other in an axial direction of the drive shaft (as seen in Figures 1-3) and each having a set of a rotor (31, 41, 51) and a stator (32, 42, 52) to rotate the drive shaft (15) and support a radial load of the drive shaft (15) in a non-contact manner by an electromagnetic force (as stated in paragraph [0041]: “The shaft 15 is levitated in a Regarding Claim 2:Ramdane as modified by Sekiguchi discloses the system, wherein the modified bearingless motor (40), the maximum value of the radial load acting on which is the largest, has a greater maximum value of supporting magnetic flux generated to generate an electromagnetic force for supporting the radial load, compared with the bearingless motor (50), the maximum value of the radial load acting on which is the smallest (as explained by Sekiguchi in column 8, lines 48-62, the larger sized bearingless motor would produce a larger magnetic force thereby producing a greater supporting magnetic flux in comparison to the smaller sized bearingless motor).Regarding Claim 3:Ramdane as modified by Sekiguchi discloses the system, wherein the bearingless motor (40), the maximum value of the radial load acting on which is the largest, has a smaller magnetic resistance of a magnetic path for generating the supporting force for supporting the radial load, compared with the bearingless motor (50), the maximum value of the radial load acting on which is the smallest (as the size of the bearingless motor 40 was increased as described above, the modified bearingless motor 40 would have a smaller magnetic resistance in operation since the magnetic force generated by Regarding Claim 9:Ramdane as modified by Sekiguchi discloses a turbo compressor comprising: the electric motor system of claim 1; and an impeller (compressor wheel 11) wherein the impeller (11) is the load (11) rotated by the drive shaft (15, see paragraph [0036]).Regarding Claim 10:Ramdane as modified by Sekiguchi discloses a turbo compressor wherein the impeller (11) is arranged at only one end of the drive shaft (arranged on one end of shaft 15 as seen in Figures 1-3), and among the plurality of bearingless motors (30, 40, 50), the bearingless motor (40) the maximum value of the radial load acting on which is the largest, is nearest to the impeller (as discussed in the modification in claim 1, the size of bearingless motor 40 would be increased with respect to the remaining bearingless motors such that it would support the largest radial load which is generated by the weight of the compressor wheel on the shaft such that the bearingless motor closest to the compressor wheel would experience the largest radial load and thereby have to support the largest radial load in comparison with the remaining bearingless motors). 
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 discloses electric circuits (91, 92) which are provided so as to respectively correspond to the plurality of bearingless motors (60, 70), and through 
Claim 5 discloses: the bearingless motor (60), the maximum value of the radial load acting on which is the largest, has a greater number of windings of the coils (66a to 66c, 67a to 67c, 76a to 76c, 77a to 77c), compared with the bearingless motor (70), the maximum value of the radial load acting on which is the smallest. Ramdane makes no mention of one bearingless motor having a greater number of windings of the coils than any of the other bearingless motors. 
Claim 6 discloses: each of the rotors (61, 71) of the respective bearingless motors (60, 70) includes a plurality of permanent magnets (63, 73), and the bearingless motor (70), the maximum value of the radial load acting on which is the smallest, has a greater number of the permanent magnets (73) included in the rotor (71), 
Claims 7-8 are also allowable as they depend on allowable claim 6. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 form for various systems supported by bearingless motors or magnetic bearings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746